We think the circumstances of the accident, which resulted in the death of the plaintiff's infant intestate, are such that the question of contributory negligence was properly left to the jury. 2 Wood on Railway Law, § 320; Patterson's Railway Accident Law, pp. 51, 54, 55, 197. We are not satisfied that the verdict of the jury ought to be set aside.
We think the court did not err in allowing the introduction of the Carlisle Life Tables. Shell v. Plumb, 55 N.Y. 592;Sauter v. N.Y.C.  H.R.R. Co., 66 N.Y. 50; Rowley v.London  N.W. Railway, L.R. 8 Exchq. 221; Georgia R.R. Co.,c., v. Oaks, 52 Ga. 410. New trial denied and petition dismissed with costs.